Citation Nr: 0006796	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  95-35 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for post-concussion 
syndrome, with headaches, dizziness and syncope, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty for training from December 
1987 to July 1988 and on active duty from November 1990 to 
July 1991 and from May 1992 to August 1994.

This appeal arose from a June 1995 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for 
post-concussion syndrome, assigning it a 10 percent 
disability evaluation.  In April 1997, the veteran testified 
before a member of the Board of Veterans' Appeals (Board) 
sitting in St. Petersburg, Florida.  In July 1997, the Board 
remanded this case for additional evidentiary development.  
In July 1999, he and his representative were informed through 
a supplemental statement of the case that the denial of his 
claim had been continued.

In reviewing the record, it is noted that the veteran's post-
concussion syndrome has been evaluated pursuant to 38 C.F.R. 
Part 4, Code 8045 (1999), which does not provide for an 
evaluation in excess of 10 percent absent a diagnosis of 
multi-infarct dementia associated with brain trauma.  Such a 
diagnosis has not been made in the veteran's case.  However, 
the evidence does indicate that the veteran's headaches are 
severe enough that they have interfered with his ability to 
maintain employment.  Specifically, he has stated that he has 
been unable to work steadily since his release from service, 
noting that he has been fired from many jobs due to the 
absences necessitated by his headaches.  This evidence 
suggests a greater degree of disability than can be addressed 
by the applicable rating code.

The Board cannot assign an extraschedular rating in the first 
instance; such benefits must first be considered by the 
Undersecretary for Benefits or the Director of Compensation 
and Pension Service.  See Floyd v. Brown, 9 Vet. App. 88, 94 
(1996).  Therefore, it is found that a remand is necessary so 
that the RO can rule on the propriety of a submission to the 
appropriate authority for consideration of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) (1999).

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

The RO should rule on whether or not a 
submission of the veteran's claims file 
to the appropriate authority for 
consideration of an extraschedular 
evaluation for the post-concussion 
syndrome pursuant to 38 C.F.R. 
§ 3.321(b)(1) is appropriate.

The case should then be returned to the Board, if in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




